Order reversed, with costs, and application to revoke certificate granted, with costs. Held, that there was not a continuous trafficking in liquors within the meaning of the Liquor Tax Law;* that an unlawful trafficking in liquors is not sucha trafficking in liquors as is contemplated by the Liquor Tax Law. All concurred, except Kruse, P. J., and Foote, J., who dissented and voted for affirmance.

 See Consol. Laws, chap. 34 (Laws of 1909, chap. 39), § 15, subd. 8, as amd. by Laws of 1915, chap. 654.— [Rep.